DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed September 14, 2021, wherein claims 1-2, 5 and 9 are amended, and new claim 10 is presented for consideration.  Claims 7-8 having been previously cancelled, Claims 1-6 and 9-10 remain in the application.  In light of the amendment, the previous claim objections and rejections under 35 USC 112(b) are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps including acquiring data, calculating evaluation values for the data, and comparing and adjusting the weight parameters of one set of the data, which constitute mental processes and/or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiei et al. (US20180118219) in view of Sullivan (US 2009/0186535 A1).
Regarding claim 1, Hiei discloses, an information processing device (Hiei: [0031] discloses processing circuitry.) comprising: 
at least one memory storing a computer program (Hiei: [0031] discloses data storage.); and 
at least one processor reading the computer program to perform (Hiei: [0031] discloses programmed processor.):
acquiring actual travel data acquired during travel of a vehicle (Hiei: [0033] discloses trip information recorded on the event recorder during manual driving mode.); 

comparing values of the plurality of evaluation indexes in the actual travel data and values for the plurality of evaluation indexes in the simulation travel data (Hiei: [0049] discloses driving performance in the manual driving mode is compared with the driving performance in the autonomous driving mode which is acquired from simulation. [0052] details the performance that’s being compared such as the braking/acceleration, speed, etc. (index).), and which outputs a comparison result (Hiei: [0005] discloses feedback based on the comparison.); and 
Hiei et al. does not expressly teach, where Sullivan teaches, calculating, for each of the simulation travel data and the actual travel data, a plurality of evaluation values regarding evaluation indexes, the plurality of evaluation values reflecting a driving preference of a driver, and adjusting weight parameters of the driver model, based on the comparison result of the plurality of evaluation values in the simulation travel data and the actual travel data (Sullivan, at least para. [0079], “The models allow the Traction Control System (TCS) to alter the current behavior to desired behavior wherein desired behavior is limited within the confines of a safe operation envelop wherein control inputs from the operator operate within said envelop of safety confines that are defined by the control system rules… So we want the control system to operate at the peek [sic] of the curve for optimum performance capability wherein complex combinations of braking, cornering, and acceleration have to be considered in order to maximize performance in these instances and influence the vehicle so that the vehicle operator has confidence the vehicle will respond to operator input control in a safe and controllable manner thus achieving fast and accurate responses with minimal tracking error wherein such controllers are further optimized over time by learning via adaptive feedback/feedforward controller architectures and/or symbolic machine learning and/or artificial intelligent, Brain Based Devices thus automatically building the rules based reactions for separate designated control task reducing the development time in establishing the limits or boundaries and rules for the various system and sub-system controllers. Such adaptive learning alters the weighting of variables as the various systems and sub-systems learn the preferences of the operator which can be applied before or after particular parameter limits or boundaries have been established… Such advanced intelligent controls would allow for vehicles to be tuned to a particular contact surface with a particular surface condition by a particular person as a baseline of operation and control dynamics characteristics that can be altered to fit the operators preferences...”).  It would have been obvious to incorporate the teaching of Sullivan into the system of Hiei et al. for the purpose of iteratively improving the efficacy of the simulation model, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 5, Hiei discloses, a travel data processing method comprising (Hiei: [0007] discloses a processing circuity for comparing driving performances.): 
acquiring actual travel data acquired during travel of a vehicle (Hiei: [0033] discloses trip information recorded on the event recorder during manual driving mode.), and 
acquiring simulation travel data acquired by a simulator that simulates travel of the vehicle (Hiei: [0049] discloses driving performance is obtained from simulated driving system.), which is performed by the driver (Hiei: [0049] discloses simulating an autonomous behavior of the driver.), through use of travel environment data indicating a travel environment relating to the travel (Hiei: [0049] discloses simulated driving system simulating driving on a route (travel environment data).) and a driver model for determining an operation of the vehicle with respect to the travel environment (Hiei:[0049] discloses simulating an autonomous behavior (model) of the driver on a route (travel environment).); and 
comparing values of the plurality of evaluation indexes in the actual travel data and values for the plurality of evaluation indexes in the simulation travel data (Hiei: [0049] discloses driving performance in the manual driving mode is compared with the driving performance in the autonomous driving mode which is acquired from simulation. [0052] details the performance that’s being compared such as the braking/acceleration, speed, etc. (index).) and outputting a comparison result (Hiei: [0005] discloses feedback based on the comparison.).
Hiei et al. does not expressly teach, where Sullivan teaches, calculating, for each of the simulation travel data and the actual travel data, a plurality of evaluation values regarding evaluation indexes, the plurality of evaluation values reflecting a driving preference of a driver, and adjusting weight parameters of the driver model, based on the comparison result of the plurality of evaluation values in the simulation travel data and the actual travel data (Sullivan, at “The models allow the Traction Control System (TCS) to alter the current behavior to desired behavior wherein desired behavior is limited within the confines of a safe operation envelop wherein control inputs from the operator operate within said envelop of safety confines that are defined by the control system rules… So we want the control system to operate at the peek [sic] of the curve for optimum performance capability wherein complex combinations of braking, cornering, and acceleration have to be considered in order to maximize performance in these instances and influence the vehicle so that the vehicle operator has confidence the vehicle will respond to operator input control in a safe and controllable manner thus achieving fast and accurate responses with minimal tracking error wherein such controllers are further optimized over time by learning via adaptive feedback/feedforward controller architectures and/or symbolic machine learning and/or artificial intelligent, Brain Based Devices thus automatically building the rules based reactions for separate designated control task reducing the development time in establishing the limits or boundaries and rules for the various system and sub-system controllers. Such adaptive learning alters the weighting of variables as the various systems and sub-systems learn the preferences of the operator which can be applied before or after particular parameter limits or boundaries have been established… Such advanced intelligent controls would allow for vehicles to be tuned to a particular contact surface with a particular surface condition by a particular person as a baseline of operation and control dynamics characteristics that can be altered to fit the operators preferences...”).  It would have been obvious to incorporate the teaching of Sullivan into the system of Hiei et al. for the purpose of iteratively improving the efficacy of the simulation model, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between 

Regarding claim 9, Hiei discloses, a non-transitory computer-readable storage medium which records a computer program causing a computer to (Hiei: [0031] discloses a programmed processor.): 
acquire actual travel data during travel of a vehicle (Hiei: [0033] discloses trip information recorded on the event recorder during manual driving mode.); 
acquire simulation travel data acquired by a simulator that simulates travel of the vehicle (Hiei: [0049] discloses driving performance is obtained from simulated driving system.), through use of travel environment data indicating a travel environment relating to the travel (Hiei: [0049] discloses simulated driving system simulating driving on a route (travel environment data).) and a driver model for determining an operation of the vehicle with respect to the travel environment (Hiei:[0049] discloses simulating an autonomous behavior (model) of the driver on a route (travel environment).); and 
compare values of the plurality of evaluation indexes in the actual travel data (Hiei: [0049] discloses driving performance in the manual driving mode is compared with the driving performance in the autonomous driving mode which is acquired from simulation. [0052] details the performance that’s being compared such as the braking/acceleration, speed, etc. (index).) and values for the plurality of evaluation indexes in the simulation travel data, and output a comparison result (Hiei: [0005] discloses feedback based on the comparison.).
“The models allow the Traction Control System (TCS) to alter the current behavior to desired behavior wherein desired behavior is limited within the confines of a safe operation envelop wherein control inputs from the operator operate within said envelop of safety confines that are defined by the control system rules… So we want the control system to operate at the peek [sic] of the curve for optimum performance capability wherein complex combinations of braking, cornering, and acceleration have to be considered in order to maximize performance in these instances and influence the vehicle so that the vehicle operator has confidence the vehicle will respond to operator input control in a safe and controllable manner thus achieving fast and accurate responses with minimal tracking error wherein such controllers are further optimized over time by learning via adaptive feedback/feedforward controller architectures and/or symbolic machine learning and/or artificial intelligent, Brain Based Devices thus automatically building the rules based reactions for separate designated control task reducing the development time in establishing the limits or boundaries and rules for the various system and sub-system controllers. Such adaptive learning alters the weighting of variables as the various systems and sub-systems learn the preferences of the operator which can be applied before or after particular parameter limits or boundaries have been established… Such advanced intelligent controls would allow for vehicles to be tuned to a particular contact surface with a particular surface condition by a particular person as a baseline of operation and control dynamics characteristics that can be altered to fit the operators preferences...”).  It would have been obvious to incorporate the teaching of Sullivan into the system of Hiei et al. for the purpose of iteratively improving the efficacy of the simulation model, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 10, Sullivan teaches wherein the plurality of evaluation values include a first evaluation value for ride quality that is acquired from a differential value of an acceleration included in the actual travel data (Sullivan, at least para. [0079], “The models allow the Traction Control System (TCS) to alter the current behavior to desired behavior wherein desired behavior is limited within the confines of a safe operation envelop wherein control inputs from the operator operate within said envelop of safety confines that are defined by the control system rules… So we want the control system to operate at the peek [sic] of the curve for optimum performance capability wherein complex combinations of braking, cornering, and acceleration have to be considered in order to maximize performance in these instances and influence the vehicle so that the vehicle operator has confidence the vehicle will respond to operator input control in a safe and controllable manner…”).  It would have been obvious to incorporate the teaching of Sullivan into the system of Hiei et al. for the purpose of iteratively improving the efficacy of the simulation model, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed .



Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiei et al. in view of Sullivan, as applied to claims 1 and 5 above, respectively, and further in view of Tanimichi (US20180050702).
Regarding claim 2, Hiei discloses the invention as in claim 1 above.  
Hiei does not disclose, the driver model determines an operation of the vehicle through use of a predetermined objective function using weights relating to the plurality of indexes.
Tanimichi discloses, the driver model determines an operation of the vehicle (Tanimichi: [0030][0031] discloses automatic driving control (driver model) that controls acceleration/speed and steering.) through use of a predetermined objective function using weights relating to the plurality of indexes (Tanimichi: [0059] discloses weight is set for each variable (acceleration, speed, etc..) and is used as a control parameter, and changed based on evaluation results. [0039] discloses control parameter being operation of the vehicle such as speed, acceleration, deceleration.), and 
the at least one processor is further configured to perform (Tanimichi: Fig 2, (200)): adjusting weights relating to the plurality of indexes (Tanimichi: [0059] discloses weight is set 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiei with the teachings of Tanimichi, in order to provide a method for improved automatic driving control.
Regarding claim 6, Hiei discloses the invention as in claim 5 above.  
Hiei does not disclose, the driver model determines an operation of the vehicle through use of a predetermined objective function using weights relating to the plurality of indexes, and 
the method further comprises adjusting weights relating to the plurality of indexes, based on differences between the values for the plurality of indexes in the actual travel data and the values for the plurality of indexes in the simulation travel data.
Tanimichi discloses, the driver model determines an operation of the vehicle (Tanimichi: [0030][0031] discloses automatic driving control (driver model) that controls acceleration/speed and steering.) through use of a predetermined objective function using weights relating to the plurality of indexes (Tanimichi: [0059] discloses weight is set for each variable (acceleration, speed, etc..) and is used as a control parameter, and changed based on evaluation results. [0039] 
the method further comprises adjusting weights relating to the plurality of indexes (Tanimichi: [0059] discloses weight is set for each variable and is used as a control parameter, and changed based on evaluation results. [0064] discloses changing the control parameters as shown in Fig 10, step 1004.), based on differences between the values for the plurality of indexes in the actual travel data and the values for the plurality of indexes in the simulation travel data (Tanimichi: [0049] discloses comparing actual travel data of the driver with predicted travel data from automatic driving, and [0053] discloses automatic driving is done through a calculation unit (simulation) to predict the outcome. [0059] discloses evaluating for differences of the values (indexes) from actual ravel data and predicted outcome from automatic driving calculations (simulation).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiei with the teachings of Tanimichi, in order to provide a method for improved automatic driving control.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiei in view of Sullivan and Tanimichi, as applied to claim 2 above, and further in view of Miyazaki (US20190226864).
Regarding claim 3, Hiei discloses the invention as in claim 2 above, including, the at least one processor is further configured to perform (Tanimichi: Fig 2, (200)):
adjusting the weights, which are used in the objective function (Tanimichi: [0059] discloses weight is set for each variable and is used as a control parameter, and changed based on 
	Hiei and Tanimichi fails to clearly specify, adjusting the weights to be larger as the values for the indexes have larger differences.
	Miyazaki discloses, adjusting the weights to be larger as the values for the indexes have larger differences (Miyazaki: [0131] discloses weight coefficient is increased as the difference in value increases.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiei and Tanimichi with the teachings of Miyazaki, in order to provide a method for improved method for correcting deviation of values.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiei in view of Sullivan and Tanimichi as applied to claim 2 above, and further in view of Kanamori (US20130073118).
Regarding claim 4, Hiei and Tanimichi discloses the invention as in claim 2 above, including, the at least one processor is further configured to perform (Tanimichi: Fig 2, (200)):
acquiring the differences, for the plurality of indexes in the actual travel data and the values for the plurality of indexes in the simulation travel data (Tanimichi: [0049] discloses comparing actual travel data of the driver with predicted travel data from automatic driving, and [0053] discloses automatic driving is done through a calculation unit (simulation) to predict the outcome. [0059] discloses evaluating for differences of the values (indexes) from actual travel data and predicted outcome from automatic driving calculations (simulation).).
Hiei and Tanimichi does not disclose, time-averaged error rates of the values.
Kanamori discloses, time-averaged error rates of the values (Kanamori: [0033] disclose calculating time average value from the differences of rate values.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiei and Tanimichi with the teachings of Kanamori, in order to provide an improved method for correcting deviation of values.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is (313)446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665